DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on March 4th, 2022, have been carefully considered.
Claims 1 and 7 have been amended.
No claims have been added or canceled.
Claims 1-12 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. [US10,353,634] in view of Bonta et al. [US2012/0144445]. Greenwood teaches storage tier-based volume replacement. Bonta teaches method and apparatus for distributing video.

Regarding claims 1 and 7, Greenwood teaches a storage control system [Greenwood column 4, lines 18-20 “…data center 202…”], comprising:
A node group comprising a plurality of storage nodes [Greenwood figure 3, feature 304a-d “…Storage Node…”];
each of the storage nodes [Greenwood figure 3, feature 304a-d “…Storage Node…”] coupled to a respective plurality of storage devices  [Greenwood figure 3, feature 306a-d “…Data Volume…”] 
a plurality of storage control units each realized in a storage node [Greenwood column 8, lines 28-30 “…A block-based storage service 222 can implement a block-based storage service control plane 302 to assist in the operation of the block-based storage service 222…”].
each of the storage devices is coupled to a maximum of one of the storage nodes [Greenwood column 10, lines 8-12 “…some data volumes may be split, or partitioned, into different segments, such that multiple storage nodes, such as storage node 410a and 410b, store different segments of a storage volume. A storage volume may be partitioned into any number of segments…”], 
the storage control unit [Greenwood column 8, lines 28-30 “…A block-based storage service 222 can implement a block-based storage service control plane 302 to assist in the operation of the block-based storage service 222…”] in at least one storage node manages a plurality of chunks, which are a plurality of logical storage areas [Greenwood column 8, lines 11-18 “…The data volumes 306 can be mapped to particular clients, providing virtual block-based storage (e.g., hard disk storage or other persistent storage) as a contiguous set of logical blocks. In some embodiments, a data volume 306 may be divided up into multiple data chunks (including one or more data blocks) for performing other block storage operations…”], 
based on the plurality of storage devices  [Greenwood figure 3, feature 306a-d “…Data Volume…”], wherein
when the node group receives a write request designating a write destination in a volume [Greenwood column 8, lines 15-18 “…  and column 11, lines 26-29 “…storage nodes may then coordinate I/O requests, such as write requests, among the two or more storage nodes maintaining a replica of a data volume…”], one of the storage control units makes redundant data associated with the write request [Greenwood column 11, lines 33-36 “…storage node 410a may then coordinate replication of the I/O requests, such as write requests, or any other changes or modifications to the data volume 412a to one or more other storage nodes serving as slave storage nodes. For instance, a storage node 410c may maintain a data volume 416d which is a replica of another data volume 412a…”], writes the redundant data in two or more storage devices [Greenwood column 11, lines 33-36 “…storage node 410a may then coordinate replication of the I/O requests, such as write requests, or any other changes or modifications to the data volume 412a to one or more other storage nodes serving as slave storage nodes…” and column 8, lines 15-20 “…The data volumes 306 can be mapped to particular clients, providing virtual block-based storage (e.g., hard disk storage or other persistent storage) as a contiguous set of logical blocks. In some embodiments, a data volume 306 may be divided up into multiple data chunks (including one or more data blocks) for performing other block storage operations, such as snapshot operations or replication operations…” and column 11, lines 13-26 “…Different durability schemes may be implemented for some data volumes among two or more storage nodes maintaining a same replica of a data volume. For example, different types of mirroring and/or replication techniques may be implemented (e.g., RAID 1) to increase the durability of a data volume, such as by eliminating a single point of failure for a data volume…”(which clearly implies known types of durability that are well known in the art to contain multiple stripes, or chunks, across multiple drives.) and column 12, lines 6-10, “…The data partition can consist of a logical striping across a number of SSDs or magnetic drives, for example, and can present a block interface that can be written to randomly in at least some embodiments…”] which are a basis of two or more chunks configuring a chunk group assigned to a write destination area to which the write destination belongs [Greenwood column 10, lines 8-12 “…some data volumes may be split, or partitioned, into different segments, such that multiple storage nodes, such as storage node 410a and 410b, store different segments of a storage volume. A storage volume may be partitioned into any number of segments…” and column 2, lines 42-49 “…different chunks or partitions can reside on different storage tiers optimized for different types of workloads. Individual partitions or chunks can then be moved to different storage tiers as the workloads change, or new chunks or partitions for a volume can be added to different storage tiers…”(See the above citations as well)], and 
notifies a completion of the write request when writing in the two or more storage devices is completed [Greenwood column 11, lines 42-45 “…the slave storage node 410c acknowledges the write request as complete…”].
the chunk group is configured from two or more chunks based on two or more storage devices coupled to two or more storage nodes [Greenwood column 19, lines 9-11 “…splitting volumes by partition or chunk is that common data chunks can be shared between volumes…”], in each of the plurality of storage nodes [See above citation], 

Greenwood fails to explicitly teach the storage control unit identifies, for each storage device coupled to the storage node, a transfer rate of the storage device from device configuration information which includes information representing a fixed transfer rate decided when a link between the storage node and the storage device is established and which was acquired by an OS (Operating System) of the storage node, associated with each chunk is the fixed transfer rate determined between the storage node the storage device, the storage device being the basis of the chunk, is connected, and the storage control unit in the at least one storage node maintains, for each of the chunk groups, two or more chunks configuring the chunk group as two or more chunks associated with a same transfer rate.
However, Bonta does teach the storage control unit identifies [Bonta paragraph 0188, first lines “…HLS server 1606 retrieves the chunks identifying chunk information for the received presentation. Based on the chunk information and the received presentation, server 1606 generates chunks…”], for each storage device coupled to the storage node [Bonta paragraph 0183, first half “…FIG. 15 is a block diagram of a client device…Storage 1505 comprises standard random access memory and is used to store chunks of presentations…” and figure 7 feature 610 and 611 where the Tablet and the Setup Box can be considered the storage nodes each with a temporary file storage as stated in paragraph 0175 and paragraph 0186, middle lines “…Storage 1605 comprises standard random access memory and is used to store chunks of presentations…”(The examiner has determined the storage of either AMGR or the client can act as the applicants storage devices.)], a transfer rate of the storage device from device configuration information [Bonta paragraph 0042, middle lines “…identifying chunk information for the received presentation…” and paragraph 0006, “The variant playlist specifies the names, the bandwidth and the location of other derived playlists. Each of these derived playlists store the URIs for the chunks that belong to the same coding rate”] which includes information representing a fixed transfer rate decided when a link between the storage node and the storage device is established [Bonta paragraph 0102, first lines “…AMGR Client 212 is responsible for estimating the bandwidth of the channel. In the adaptive streaming solution of the prior art, it is necessary for the client to estimate the bandwidth of the wireless channel to determine which sliding window playlist should be used to select the next chunk to download…” and paragraph 0042, “Based on the chunk information and the received presentation, chunks for the presentation are generated at the first and second qualities. A request is then received for a chunk of the presentation at the first quality from a first client. A request is then received for a chunk of the presentation at the second quality from a second client”] and which was acquired by an OS (Operating System) of the storage node [Bonta paragraph 0007, first lines “…client device using the Android.TM. operating system…” and paragraph 0004, “Apple's HTTP Live Streaming and Microsoft's Smooth Streaming”], associated with each chunk is the fixed transfer rate determined between the storage node and the storage device [Bonta paragraph 0065, all lines “…playlist--a text file that store the URIs for chunks of a presentation that belong to the same coding rate…” and see additional citations in arguments section], which is a basis of the chunk, is connected [Bonta paragraph 0042, last lines “…Based on the chunk information and the received presentation, chunks for the presentation are generated at the first and second qualities. A request is then received for a chunk of the presentation at the first quality from a first client. A request is then received for a chunk of the presentation at the second quality from a second client…” and see additional citations in arguments section], and the storage control unit in the at least one storage node maintains, for each of the chunk groups, two or more chunks configuring the chunk group as two or more chunks associated with a same transfer rate [Bonta paragraph 0005, middle lines “…Chunks in the same group have the same encoding rate and the same time duration of the media. Therefore, each group corresponds to a specific bandwidth…” and see additional citations in arguments section].
Greenwood and Bonta are analogous arts in that they both deal with serving up data over a network. Bonta being directed toward video files does not preclude it from being analogous data files which are transferred from a server to a client.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Greenwoods chunks with Bonta’s grouping chunks based on fixed transfer speeds for the benefit of reducing overall system bandwidth to nodes having differing bandwidth capabilities [Bonta paragraph 0015, last lines “…a method and apparatus for distributing live video to multiple devices that reduces overall system bandwidth to users having differing bandwidth capabilities…”].

Regarding claims 2 and 8, as per claim 1, Greenwood teaches in each of the plurality of storage nodes, the storage control unit periodically identifies [Greenwood column 10 , line 46 “…can be monitored…”], for each storage device coupled to the storage node [Greenwood figure 3, feature 306a-d “…Data Volume…”], the transfer rate of the storage information from the device configuration information of the storage device [Greenwood column 3, lines 47 “…throughput…”], when the storage control unit detects a storage device in which the transfer rate has changed to a latest transfer rate from a previous transfer rate [Greenwood column 15, lines 8-13 “…The I/O pattern and other such information for the volume can be monitored, and if it is determined that the volume would more optimally be hosted on a different storage tier according to various criteria, such as performance thresholds and/or cost, then at least a portion of the volume can be moved to a different storage tier. As the usage changes, or other relevant variations are detected, portions of the volume can be moved to different storage tiers at different points throughout the lifetime of the volume…” and column 13, lines 51-56 “…a customer might select a storage type that is optimized for throughput, but the actual usage could have been satisfied using a different storage type that would have provided sufficient throughput but more capacity in another area that is currently degrading the performance of that storage volume…”], the storage control unit, for each chunk based on the storage device: 
searches for a target chunk, that has the same as the latest transfer rate of the storage device [Greenwood column 24, lines 7-12 “…If it is determined that the current storage tier storing the volume is optimal, or that there are no other tiers that would provide the necessary improvement in performance, then the data volume can remain on the current storage tier and the monitoring can continue…”]; 
when the target chunk is discovered [Greenwood column 24, lines 12-14 “…it is determined 716 that there is a better, or more optimal, storage tier for the current type of orkflow…”], transfers data in the chunk, which is an original chunk, to the target chunk [Greenwood column 24, lines 14-17 “…then one or more portions of the data volume can be migrated 718 to the storage tier with the highest expected, or optimal, performance for the relevant portion of the determined type of workflow…”]; and 
includes the target chunk, in substitute for the original chunk, in the chunk group containing the original chunk [Greenwood column 16, lines 4-12 “…move at least a portion of the customer's volume onto a more appropriate tier and/or provision the volume a different amount of hardware resources or one or more tiers The module can also push new segmentation configuration data to the storage environment, whereby the storage environment can access different parts of the same volume on different tier without having to go through a management component of a management environment…”(The examiner had determined the act of migrating includes using the target chunk.)].

Regarding claims 3 and 9, as per claim 1, Greenwood teaches the discovered target chunk is an empty chunk [Greenwood column 2, lines 48 “…new chunks…”(The examiner has determined new chunks would be empty chunks since no data has been stored there yet.)].

Regarding claims 4 and 10, as per claim 1, Greenwood teaches the target chunk is not discovered [Greenwood column 7, lines 25 “…In certain approaches, a customer requesting a data volume is not able to select or request a particular type of volume, or a particular type of performance…”], the storage control unit in the at least one storage node or a management unit in a system communicating with the at least one storage node displays [Greenwood column 25, lines 45-49 “…The device typically will include some type of display element 906, such as a touch screen or liquid crystal display (LCD), although devices such as portable media players might convey information via other means…”] information representing a possibility of performance deterioration [Greenwood column 13, lines 50-56 “…however, a customer may not understand the actual way in which that customer data is, or will be, used. For example, a customer might select a storage type that is optimized for throughput, but the actual usage could have been satisfied using a different storage type that would have provided sufficient throughput but more capacity in another area that is currently degrading the performance of that storage volume…"].

Regarding claims 5 and 11, as per claim 1, Greenwood teaches when the target chunk is not discovered, the storage control unit in the at least one storage node or a management unit in a system communicating with the at least one storage node presents an addition of a storage device having a same transfer rate as the latest transfer rate [Greenwood column 6, lines 59-61 “…a customer with at least one provisioned instance can call a "CreateVolume" or similar API, via Web services, which enables the customer to specify the amount of storage to be allocated, such as a value between 1 GB and 1 TB…” and column 15, lines 63-64 “…always initially placing volumes on a specified storage tier that may be optimized for a specific type of performance…”].

Regarding claims 6 and 12, as per claim 1, Greenwood teaches the storage control unit in the at least one storage node or a management unit in a system communicating with the at least one storage node displays [Greenwood column 25, lines 45-49 “…The device typically will include some type of display element 906, such as a touch screen or liquid crystal display (LCD), although devices such as portable media players might convey information via other means…”] information representing improvement in a transfer rate complying with either an addition of a storage device having a same transfer rate as the latest transfer rate or a fact that the latest transfer rate is faster than an immediately preceding transfer rate [Greenwood column 25, lines 27-32 “…it is determined 816 that there is at least one better, or more optimal, storage tier for at least one of the determined types of workflow, then the data volume (or at least the relevant portion(s), partition(s), or chunk(s)) can be migrated 818 to the respective storage tier(s). The monitoring of usage of the data volume on the new tiers(s) of hardware can occur, and additional changes made over time as appropriate…”].

Response to Arguments
Applicant’s arguments and amendments, see page 9, filed March 4th, 2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1 and 7 have been withdrawn. 
Applicant's additional arguments filed March 4th, 2022, with respect to the 103 rejection of claims 1-12 have been fully considered but they are not persuasive.
The applicant argues that since Bonta is concerned with distributing video then it cannot possibly read on the claims. The examiner maintains that while Bonta does teach transmitting video, the video is actually data chunks and as such is not precluded from being used as valid prior art. The examiner maintains that Bonta’s video distribution system reads on all of the claim limitations in question as will be established in the claim mappings below.
Applicant argues that Bonta fails to disclose multiple storage devices and each one of those being associated with different transfer rate. However the examiner finds that Bonta does disclose multiple storage devices. Bonta teaches in paragraph 0045 that video chunks can be created as MPEG-2 Transport Streams and stored as temporary files, or created/stored as fragmented mp4 files or as a byte range. Thus the server stores video chunk files. Bonta also teaches in paragraph 0175 that the AMGR Client temporarily stores the chunks and that the AMGR Client has a buffer for holding up to a couple of chunk durations. Thus Bonta teaches a server with storage and a client with storage of data chunks. Bonta also teaches more than one storage client where each storage client has a different transfer rate.
Bonta teaches each one of those being associated with different transfer rate in paragraph 0042, “The present invention encompasses a method for providing a presentation to a plurality of devices. The method comprising the steps of receiving a presentation at a first quality over a first multicast connection, receiving the presentation at a second quality over a second multicast connection, and identifying chunk information for the received presentation. Based on the chunk information and the received presentation, chunks for the presentation are generated at the first and second qualities. A request is then received for a chunk of the presentation at the first quality from a first client. A request is then received for a chunk of the presentation at the second quality from a second client. Finally, the chunk is provided at the first quality to the first client and provided at the second quality to the second client”. Where the first quality and second quality are different transfer rates of movie file data.
Applicant argues that Bonta’s video encoding rate is not the same as a “fixed transfer rate decided when a link between the storage node and the storage device is established”. Bonta teaches in paragraph 0003 that “a media file (movie, song) is usually encoded to a certain bit rate. Therefore the transport of a media file between a server and a client requires a channel that has a minimum bandwidth capable of supporting the coding rate of the media. A higher encoding rate implies a better quality of the movie or song and translates into a larger size of the corresponding file and therefore a need for higher bandwidth”. This citation shows a data file aka “movie” is encoded in to various bit rates, some large and some small so as to be accommodate the available bandwidth of the connection between the client and server.  Paragraph 0005 states chunks in the same group have the same encoding rate and the same time duration of the media. Therefore, each group corresponds to a specific bandwidth. This specific bandwidth reads on the “fixed transfer rate” since the movie file is being transferred to one client device at that set bandwidth. 
Bonta teaches for each storage device coupled to the storage node [Bonta figure 7 feature 610 and 611 where the Tablet and the Setup Box can be considered the storage nodes each with a temporary file storage as stated in paragraph 0175].
Bonta teaches a transfer rate of the storage device from device configuration information [Bonta paragraph 0006, “The variant playlist specifies the names, the bandwidth and the location of other derived playlists. Each of these derived playlists store the URIs for the chunks that belong to the same coding rate”] which includes information representing a fixed transfer rate [see above transfer rate argument] decided when a link between the storage node and the storage device is established [Bonta paragraph 0042, “Based on the chunk information and the received presentation, chunks for the presentation are generated at the first and second qualities. A request is then received for a chunk of the presentation at the first quality from a first client. A request is then received for a chunk of the presentation at the second quality from a second client”] and which was acquired by an OS (Operating System) of the storage node [Bonta paragraph 0007, “a client device using the Android.TM. operating system” and paragraph 0004, “Apple's HTTP Live Streaming and Microsoft's Smooth Streaming”] .
Bonta teaches associated with each chunk is the fixed transfer rate determined between the storage node the storage device [Bonta paragraph 0005, “individual chunks of data may represent the same portion of a presentation, but have differing encoding rates. The client device issues HTTP requests (GET) to the server for chunks of the presentation. The requested chunk is then transferred to the client device using the TCP/IP protocol. The chunks are grouped based on their encoding rate. Chunks in the same group have the same encoding rate and the same time duration of the media. Therefore, each group corresponds to a specific bandwidth. The client runs a download algorithm, which selects and downloads the next chunk of a presentation. The download algorithm tries to match the bandwidth required by the chunk's rate to the actual bandwidth offered by the communication channel” and paragraph 0114, “the bandwidth estimation can be aided by the size of the file being downloaded. The file size information of future presentation chunks can be made available by the AMGR through the Chunk Information message. The AMGR Client can then decide whether or not to change gears based on this advanced information (i.e. by determining whether there is time to download the next chunk based on the current bandwidth estimate)”].
Bonta teaches the storage device being the basis of the chunk [Bonta paragraph 0005 as cited above], is connected, and the storage control unit in the at least one storage node maintains, for each of the chunk groups, two or more chunks configuring the chunk group as two or more chunks associated with a same transfer rate [Bonta paragraph 0005, “The chunks are grouped based on their encoding rate. Chunks in the same group have the same encoding rate and the same time duration of the media. Therefore, each group corresponds to a specific bandwidth” and paragraph 0175, last lines “This implies that the AMGR Client may have to buffer the received multicast UDP stream for perhaps a couple of chunk durations”]. These citations show the client stores two or more chunks each configured for the same transfer rate.
For all theses reasons the examiner maintains that the prior art combination reads on the claims as currently presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139